Title: From Benjamin Franklin to Deborah Franklin, 15 December 1766
From: 
To: 


My dear Child
London, Dec. 15: 1766
I omitted one thing in my Letter of Saturday, which I intended to mention, viz. to desire you to send me three or four young Trees of the Newtown Pippin kind, or else a few Cuttings for Grafts solder’d up in a Tin Tube to keep them from drying. Mr. Bartram or Mr. Roberts will be good enough to tell you which is best, and also the best time to send them. They are for a very good Friend here, whom I would fain oblige. I am, Your affectionate Husband [Love] to Sally
B Franklin
 
Addressed: To / Mrs Franklin / Philadelphia / Via New York / per Packet. / B Free Franklin
